Judgment, Supreme Court, Bronx County (Bertram Katz, J.), entered July 2, 1997, which granted petitioner’s application to confirm an arbitral award and denied respondents’ application to vacate the award, which directed respondents to reinstate Frank Berisha to his former position as doorman, with back pay and benefits totaling $27,491, and bringing up for review pursuant to CPLR 5517 (b) an order of the same court and Justice, entered October 23, 1997, denying respondents’ motion to “renew”, unanimously affirmed, with costs.
*15Contrary to respondents’ untenable reading, the arbitral award did direct reinstatement of Berisha, and there was no specific limitation in the arbitration clause preventing the arbitrator from fashioning such relief (see, Matter of Board of Educ. v Arlington Teachers Assn., 78 NY2d 33, 37). Respondents’ contention in their initial application that Berisha was a “probationary” employee not entitled to reinstatement was unsupported by any evidentiary showing, and did not rest upon the only rational interpretation of the applicable collective bargaining agreement. To the extent the arbitrator’s letter denying reconsideration might support respondents’ position, the IAS Court properly refused to consider it as “new” evidence on respondents’ motion to renew, since its unavailability on respondents’ prior motions was solely attributable to respondents’ own lack of diligence. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.